Citation Nr: 0717036	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-11 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable evaluation for a lateral 
meniscus tear of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Louisville, Kentucky.


FINDING OF FACT

The veteran's lateral meniscus tear of the right knee is 
manifested by subjective complaints of pain, stiffness, and 
weakness and objective evidence of a range of motion from 30 
to 90 degrees limited by pain, repetition, and resistance; 
there is no objective evidence of instability, subluxation, 
ankylosis, or degenerative arthritis.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation, and no higher, for 
a lateral meniscus tear of the right knee have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5061 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

In his October 2003 notice of disagreement the veteran 
requested that VA assign a 10 percent evaluation for his 
service-connected lateral meniscus tear of the right knee.  
He asserted that such evaluation was warranted for functional 
loss due to pain.  The below decision grants a 40 percent 
evaluation for a lateral meniscus tear of the right knee.  
The Board's decision therefore represents a grant of more 
than the entire benefit sought on appeal.  Thus, no purpose 
would be served by undertaking an analysis of whether there 
has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act of 
2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

As an initial matter, the Board notes that the veteran was 
originally service-connected for a lateral meniscus tear of 
the right knee and assigned a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  This diagnostic 
code applies to an impairment of the knee manifested by 
recurrent subluxation or lateral instability.  

Generally, all effort should be made to consider the most 
appropriate diagnostic code based on the veteran's diagnosis 
and manifestations of his service-connected disability.  See 
38 C.F.R. § 4.21 (2006).  In the present case, the Board 
observes that the competent evidence of record does not 
demonstrate that the veteran's service-connected right knee 
disability is manifested by subluxation or instability.  
Although the veteran has subjectively complained of episodes 
of dislocation and instability, no VA examination has found 
objective evidence of right knee instability.  Thus, for the 
reasons discussed below, the Board concludes that the 
veteran's service-connected disability is more appropriately 
rated according to 38 C.F.R. § 4.71a Diagnostic Code 5261, 
which contemplates limitation of motion.  Specifically, 
limitation of extension of the right leg.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2006), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2006).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2006).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 
20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran 
has both a compensable limitation of flexion and a 
compensable limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.

VA examinations dated July 2003 and December 2006 provide 
range of motion results for the veteran's service-connected 
right knee.  The July 2003 VA examination report indicates 
that the veteran had full range of motion from 0 to 140 
degrees.  However, the December 2006 VA examiner noted 
limitation of both extension and flexion.  Specifically, the 
veteran's right knee demonstrated active extension limited to 
5 degrees with pain noted at 8 degrees, passive extension 
limited to 11 degrees with pain noted at 15 degrees, and 
extension against strong resistance limited to 5 degrees.  
The December 2006 VA examination report also indicates that 
the veteran's extension was limited by pain with repetitive 
use.  Specifically, extension was limited to 30 degrees.  
Objective examination revealed active flexion limited to 105 
degrees with pain noted at 100 degrees; passive flexion was 
limited to 115 degrees with pain noted at 110 degrees, and 
flexion against strong resistance was limited to 95 degrees 
with pain noted at 90 degrees.  Upon repetitive use, the 
veteran's knee demonstrated flexion limited to 102 degrees.

The Board observes that the veteran's limitation of flexion 
in his service-connected right knee does not meet the 
criteria for a compensable evaluation, even when considering 
the DeLuca factors such as functional loss due to pain, 
repetition, weakness, endurance, incoordination, and 
fatigability.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59.  
However, according to Diagnostic Code 5261, the veteran is 
entitled to a 40 percent evaluation, and no higher, for 
limitation of extension of his right knee because the 
competent evidence shows extension limited to no more than 30 
degrees by pain and repetition.

The Board notes that a 10 percent evaluation is warranted for 
painful limited motion when there is objective X-ray evidence 
of degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  Unfortunately, a December 2006 MRI 
revealed intact joint spaces and no evidence of significant 
degenerative changes.  Thus, the veteran is not entitled to a 
separate 10 percent rating for painful limited flexion of the 
right knee.

As mentioned above, the Board has concluded that the 
veteran's service-connected right knee disability is not 
appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Diagnostic Code 5257 provides for a 10 percent 
evaluation where there is slight recurrent subluxation or 
lateral instability.  A 20 percent evaluation is assigned 
where there is moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation where there is 
severe recurrent subluxation or lateral instability.  Id.  
Although the veteran has complained of instability, the 
objective clinical findings do not support his contentions.  
In this regard, the Board observes that the July 2003 VA 
examination report indicates that the veteran's right knee 
demonstrated stable anterior cruciate ligament (ACL), 
posterior cruciate ligament (PCL), medial collateral ligament 
(MCL), lateral collateral ligament (LCL), and Lachmann.  
Additionally, the December 2006 VA examiner expressly noted 
no objective evidence of instability.  

The Board places significantly more weight on the objective 
clinical findings reported on examination than the veteran's 
own subjective statements in support of his claim.  See Smith 
v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board).  Since 
the clinical evidence shows no instability of the right knee, 
the Board finds that the preponderance of the evidence is 
against a separate evaluation under DC 5257 due to recurrent 
subluxation or lateral instability.  

The Board considered the applicability of additional 
diagnostic codes potentially applicable to the veteran's 
service-connected right knee disability.  However, no higher 
or separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board observes that 
Diagnostic Code 5258 does not apply to the veteran's current 
disability because there is no evidence of semilunar 
dislocated cartilage.  Rather, the evidence shows that the 
veteran has torn cartilage.  Additionally, Diagnostic Code 
5259 is not for application because the veteran reported at 
his July 2003 VA examination that he has refused surgery on 
his right knee; thus, there has been no removal of any 
cartilage.  Finally, as the evidence of record fails to 
demonstrate ankylosis, the veteran is not entitled to a 
separate or higher rating under Diagnostic Code 5256.

Since the veteran has not had surgery on his right knee 
disability, the Board finds that there is also no basis for a 
separate evaluation for any scar of the right knee.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also 
38 C.F.R. Part 4, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2006).

Finally, the Board has considered the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected right knee disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  The Board 
observes that the December 2006 VA examination report 
demonstrates that the veteran's pain, while persistent, does 
not prevent him from performing the activities of daily 
living.  Additionally, although the veteran is currently 
unemployed, he has made no assertion that such unemployment 
is due to his service-connected right knee disability.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1996).

As a preponderance of the evidence is against the assignment 
of an evaluation in excess of 40 percent or an assignment of 
a separate evaluation for instability or a scar, the benefit-
of-the-doubt rule does not apply, the Board concludes that 
the competent evidence of record demonstrates that the 
veteran is entitled to a 40 percent evaluation, and no 
higher, for his service-connected right knee lateral meniscus 
tear.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An evaluation of 40 percent, and no higher, is granted for a 
lateral meniscus tear of the right knee.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


